Citation Nr: 0707069	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1971 
and from March 1975 to January 1977.

This appeal is from a January 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Los 
Angeles, California.

In December 2003, the veteran requested a hearing before the 
Board of Veterans' Appeals.  He has withdrawn his request.  
The Board remanded the case in January 2006.  It is now ready 
for final disposition.


FINDING OF FACT

The veteran's current neck disorder did not result from an 
injury sustained in service.


CONCLUSION OF LAW

A neck disorder was not incurred in service, nor can such 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The veteran applied for service connection for a neck 
disorder in July 2002.  A VA letter of September 2002 
afforded the veteran all aspects of notice mandated by law 
and regulation prior to initial adjudication of the claim, 
Pelegrini v. Principi, 18 Vet. App. 112, 118-19 (2004), 
except notice of the potential rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).
The letter did not explicitly "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b).  It did 
notify him of his ultimate responsibility to make sure VA 
receives all evidence not in federal custody, that he could 
submit any evidence himself rather than have VA obtain it for 
him, and it listed the evidence in VA's possession.  The 
September 2002 notification regarding the veteran's 
submission of evidence is equivalent to the more succinct 
language of the regulation, because the veteran's knowledge 
of his option to submit pertinent evidence in his possession 
is reasonably imputed to a reasonable understanding of the 
notice.  A November 2004 VA letter subsequently explicitly 
requested the veteran to submit evidence in his possession.  
Another adjudication of the claim followed in a June 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
No. 02-1077 (Vet. App. Dec. 21, 2006).

A July 2006 VA letter informed the veteran of the rating and 
effective date elements of VA compensation claims.  Dingess, 
19Vet. App. 473.  Although no subsequent readjudication 
followed this letter, in light of the result in this case, 
the failure to readjudicate the claim after providing this 
notice did no harm to the veteran's claim.  The veteran has 
been able to fully participate in prosecuting his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has 
discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all evidence of which it had notice and that 
the veteran authorized it to obtain.  There has been no 
failure to obtain evidence of which VA must notify the 
veteran.  VA has examined the veteran and obtained a medical 
opinion necessary to decide the claim.  VA has discharged its 
duty to assist the veteran to obtain evidence to substantiate 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).

II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

 "Generally, to prove service 
connection, a claimant must submit (1) 
medical evidence of a current disability, 
(2) medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's current diagnosis by a VA compensation examiner 
in March 2006 is cervical stenosis and degenerative joint 
disease status post-anterior cervical diskectomy and fusion 
of C3 to C6 and posterior fusion from C3 to C7.  The current 
disability criterion of entitlement to service connection is 
met.

The veteran reported in July 2002 that he fell on a slippery 
deck in service injuring his neck and back, for which he was 
hospitalized aboard ship for a few days.  He reported he has 
always had minor problems with his neck since then, and the 
condition worsened in 1996, at which time he had his first 
MRI (magnetic resonance imaging).  He stated he was told that 
this condition is generally a direct result of a trauma early 
in life.  He argued that the only neck trauma he ever had was 
in the Navy, therefore his neck disorder should be service 
connected.  In an October 2002 statement, he reported the 
neck trauma he sustained in a fall in service was aboard the 
USS Hector, which was the only trauma of his neck he has had.  
In his March 2003 notice of disagreement, he reported the 
fall aboard ship was in February 1971.  His December 2003 
substantive appeal reiterated that the fall was aboard the 
USS Hector, and he asserted his belief that this fall 
directly caused his current neck problems.

The evidence in support of the veteran's claim comprises his 
statements.  There is no other evidence tending to prove that 
his current neck or cervical spine pathology is the result of 
injury in service, or even that he had a neck injury in 
service.  All other material in the claims file tends to show 
that he did not injure his neck in service and that his 
current pathology is not the result of an injury in service.

The cause of his current pathology is a medical question.  
The veteran's opinion that his current pathology is the 
direct result of injury in service is a layman's opinion on a 
matter that requires medical expertise to make the opinion 
competent evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  His medical opinion is without probative value to 
establish that his current pathology results from an injury 
in service.

The veteran is competent to report that he injured his neck 
in service and that he has had neck pain ever since.  
38 C.F.R. § 3.159(a)(2) (2006).  His competency to proffer 
his testimony as evidence does not mean the matter is proven.  
His testimony is subject to weighing against other evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show that in February 
1970 he reported pain in the right upper back since a strain 
playing football a few weeks earlier.  He indicated that the 
pain seemed worse.  The impression was back strain.  In 
November 1970, the veteran reported a history of pain in the 
right shoulder for the preceding few years exacerbated by 
exercise.  The impression was tendosynovitis.

In February 1971, the veteran was treated following a fall on 
his back on a wet deck while on board the U.S.S. Hector.  He 
was said to have hit the region of the thoracic spine and the 
occipital region of his head.  The admission diagnosis was 
soft tissue injury with thoracic paraspinal muscle spasm, 
rule out spinous process fracture.  There was no discharge 
diagnosis.

In December 1976, the veteran reported receiving multiple 
traumas in a fall from a 20-foot roof while on leave, 
reportedly treated in a civilian hospital.  In pertinent 
part, he sustained a head trauma with loss of consciousness 
for approximately 30 minutes, and an abrasion of the left 
shoulder, along the clavicle.  The impression was possible 
concussion and multiple soft tissue trauma.

Subsequent to service, VA and private outpatient and hospital 
treatment records dated from October 1996 to July 2005 show 
that the veteran had developed extensive degenerative changes 
of the cervical spine.  He was diagnosed with severe cervical 
disc disease.

The service medical records document injuries, but not of the 
veteran's neck.  The words "neck" or "cervical spine" do 
not appear in the service medical records.  His separation 
examination reports from both periods of service are negative 
for any neck or cervical spine complaint or diagnosis.  
Additionally, the February 1975 medical history and 
examination upon his second enlistment were both negative for 
history of and finding of any neck or cervical spine 
disorders.  Thus, the contemporaneous evidence, including his 
contemporaneous denial of any neck or spine problems on three 
occasions after the fall aboard the USS Hector, is contrary 
to the veteran's current testimony.  Service connection 
cannot be established for current degenerative joint disease 
of the cervical spine as a later occurrence of chronic 
disease diagnosed as such in service.  See 38 C.F.R. 
§ 3.303(b).

The evidence of record does not permit the presumption of 
incurrence in service.  There is no diagnosis of neck or 
cervical spine pathology during the year following the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

The veteran can establish service connection with evidence of 
a condition noted in service and continuity of symptomatology 
with that condition after service, 38 C.F.R. § 3.303(b), and 
a medical opinion of a nexus between his current disorder and 
the symptomatology that has continuity with the condition 
noted in service.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran initially applied for VA disability compensation 
in July 1977.  He did not then report or apply for 
compensation for residuals of a neck injury.  The failure to 
apply for compensation for his neck in July 1977 cannot be 
explained by ignorance that he could apply for compensation.

His claims file comprises extensive records of treatment of 
his service-connected right foot injury, yet the earliest 
evidence of any neck problems is an October 1996 private 
medical record, despite repeated requests from VA to provide 
evidence of continuity of symptoms from service to the 
present.  The veteran's statement of October 2002 alluded to 
unavailable private medical records, but he did not report 
the dates of treatment for which he could not obtain records, 
so no inference can be drawn from that statement about the 
fact of an injury, the time of onset of symptoms, or whether 
there has been continuity of symptomatology with service.  
The private medical records of October 1996 to August 1997 
are silent regarding the cause or time of onset of the 
extensive degenerative changes in the cervical spine shown by 
MRI at that time, so they are not evidence of the time of 
onset or cause of the findings.

Even assuming that the extensive degenerative changes found 
by MRI in 1996 prove onset of degeneration some time before 
the finding, the finding is uninformative about the time or 
cause of onset.  

In March 2002, two different VA physicians recorded the 
veteran's report of neck pain with radiation to his arms 
since 1997.  One of them recorded that history again in July 
2002.  Although the October 1996 private treatment report 
shows the veteran's memory is not precise, an error in memory 
does not explain why he told the VA physicians that neck pain 
began in 1997 if it had been continuous since the fall aboard 
the USS Hector in February 1971, as the veteran now asserts.

The probative value of the veteran's testimony must be 
weighed against the probative value of the lack of mention of 
the neck in the service medical records, 




the negative service examination findings, the veteran's 
denial of any current or past neck or spine problems on 
multiple service medical histories, his failure to apply for 
compensation for his neck when he applied for compensation 
for his foot in 1977, the lack of documentation of neck 
problems before 1996, and his multiple 2002 reports of neck 
pain since 1997.  The weight of the other evidence is greater 
than the weight of his testimony.  It has more probative 
value to show that he did not injure his neck in service or 
have neck problems continuously since service than his 
testimony does to show that he did.  The clear preponderance 
of the evidence is that he did not have a neck condition 
noted in service and there has not been continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

The veteran had a VA compensation examination in March 2006 
specifically to confirm his current diagnosis and to obtain a 
medical opinion on the probability that his current neck 
disorder began or is related to injuries in service.  The 
examiner reported that he reviewed the veteran's claims file 
extensively before the examination; he recorded the veteran's 
history as the veteran reported it; and he examined the 
veteran.  The examiner concluded that it is unlikely that the 
veteran's current neck disorder began acutely in service.  He 
further commented that he was unable to ascertain whether the 
veteran's current neck condition is an exacerbation of any 
previous injury or due solely to chronic degeneration.

The March 2006 medical opinion that it is unlikely that the 
veteran's current neck disorder began acutely in service 
weighs against concluding the neck disorder began in service.  
The examiner's statement that it is unascertainable whether 
the veteran's current status is the exacerbation of previous 
injury or due solely to chronic degeneration does not relate 
the disability to active service.  

The totality of the evidence, including that pertinent to 
service, does not permit the conclusion that cervical spine 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
preponderance of the evidence is against granting service 



connection for a neck disorder.


ORDER

Service connection for a neck disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


